Exhibit SUBSIDIARIES OF THE QUIGLEY CORPORATION Subsidiaries State or other Jurisdiction of Incorporation Darius International Inc. Delaware Innerlight Inc. Delaware Innerlight Global Pte. LTD Singapore Innerlight Global Company Taiwan On February 29, 2008, the Company sold this wholly owned subsidiary, Darius International Inc. (“Darius”) to InnerLight Holdings, Inc.(See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and Note 17 “Subsequent Events” for additional information.) Quigley Pharma Inc. Delaware Quigley Manufacturing Inc. Delaware The above subsidiaries are included in the consolidated financial statements for the year ended December 31, 2007.
